Citation Nr: 0432922	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  04-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to an increased disability rating for 
service-connected right (major) radial nerve palsy, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, A.P. and A.J.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision rendered 
by the Phoenix, Arizona, Regional Office (the RO) of the 
Department of Veterans Affairs (VA).  

The veteran served on active duty from June 1943 to February 
1946; from May 14, 1947, to June 27, 1947; from April 1948 to 
August 1949; and from February 1951 to November 1951.

In August 2001, the veteran requested service connection for 
a left shoulder disability, and increased disability ratings 
for several service-connected disorders to include right 
radial nerve palsy, which was rated as 20 percent disabling.  
The RO, in an August 2002 rating decision, denied the 
veteran's claims; he indicated timely disagreement with that 
decision and, following issuance by the RO of the statement 
of the case, he perfected his appeal of those issues by means 
of his submittal of a substantive appeal (VA Form 9) in March 
2004.

A personal hearing was held before the undersigned, sitting 
at the RO, in June 2004.  A transcript of that hearing is 
associated with the veteran's claims folder.

In its August 2002 rating decision, the RO also denied the 
veteran's claims of entitlement to increased disability 
ratings for right elbow injury with postoperative absence of 
radius head, and for traumatic arthritis of the right distal 
radio-ulnar joint with loss of motion.  In April 2004, the 
veteran advised VA that his appeal of those issues was 
withdrawn.  Those issues, accordingly, are not before the 
Board and will not be discussed herein.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The competent medical evidence does not show that the 
veteran has a chronic left shoulder disability related to an 
injury he sustained in service.  

3.  Right (major) radial nerve palsy is currently manifested 
by numbness in the dorsal aspect of the right hand and in the 
right fingers.  Loss of strength or muscle atrophy is not 
shown, and the disability is productive of no more than mild 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  A chronic left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2003).  

2.  The criteria for an increased disability rating for 
service-connected right (major) radial nerve palsy are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8514 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The concept of a well-grounded claim was eliminated by the 
VCAA.  The current standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
February 2004 statement of the case (SOC) and the April 2004 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations applicable to his claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in June 
2003.  This letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, he was advised that he 
could provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated him for his right radial nerve palsy and left 
shoulder disability.  He was also informed that he could 
provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.

The Board finds that the June 2003 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate his claims, and properly indicated which portion 
of that information and evidence is to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.

The Board additionally notes that even though the June 2003 
letter requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one year period 
has since elapsed.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the claims has been identified and 
obtained.  The evidence of record includes service medical 
records and the reports of private and VA treatment and 
examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

The Board also observes that the veteran secured the services 
of a representative, was provided with ample opportunity to 
submit evidence and argument in support of his claim, and was 
given the opportunity to appear at a personal hearing if he 
so desired.  See 38 C.F.R. § 3.103 (2004).  He appeared 
before the undersigned at the RO in June 2004 per his 
request.

In short, for the reasons expressed above, the Board finds 
that the development of the claim has been consistent with 
the provisions of the VCAA.  Accordingly, the Board will 
proceed to a decision on the merits.

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service medical records do not document that the veteran 
sustained a left shoulder injury.  However, the Board 
observes that he served aboard a ship during World War II and 
it is unlikely that any additional searches of ships logs 
would reveal any pertinent evidence.  The veteran is 
competent to testify as to an injury he sustained.  
Furthermore, the medical evidence clearly shows that he has a 
chronic left shoulder disability.  However, in order to 
establish service connection for a disability, he also must 
show that the currently diagnosed chronic disability was 
caused by or related to the injury he sustained in service.  

Here, the veteran has not submitted medical evidence that his 
currently diagnosed left shoulder disability is related to 
the remote injury he sustained in 1944 or 1945.  
Additionally, the medical reports submitted are insufficient 
upon which to find continuity of symptomatology.  The 
veteran's treatment records show that he first complained of 
left shoulder problems decades after he left military 
service.  Furthermore, the clinical reports do not show that 
he was diagnosed with arthritis within one year of his 
discharge from service.  Hence, service connection may not be 
granted on a presumptive basis.  

To the extent that the veteran offers his own opinion that 
currently has a chronic left shoulder disability as a result 
of his military service, including the injury he reported he 
sustained, the Board notes that his opinion is not probative 
on the issue.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu, supra.  Based on the record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Therefore, service connection 
for a chronic left shoulder disability must be denied.  See 
Gilbert, supra.  

III.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

The veteran's service-connected right (major) radial nerve 
palsy is rated under the criteria for evaluating disability 
due to paralysis of the musculospiral nerve (radial nerve) as 
contained in 38 C.F.R. § 4.124a, Diagnostic Code 8514. The 
medical evidence shows that the veteran's disability affects 
his major upper extremity (that is, he is right-hand 
dominant).  Diagnostic Code 8514 provides that assignment of 
a 70 percent rating is warranted when there is complete 
paralysis of the musculospiral nerve of the major extremity, 
manifested by drop of hand and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; can not extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb, or make lateral movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously; total 
paralysis of the triceps.

Assignment of a 50 percent rating is warranted for severe 
incomplete paralysis of the musculospiral nerve of the major 
upper extremity. Assignment of a 30 percent rating is 
warranted for moderate incomplete paralysis of the 
musculospiral nerve of the major upper extremity.  Assignment 
of a 20 percent rating is warranted for mild incomplete 
paralysis of the musculospiral nerve of the major upper 
extremity.  The term "incomplete paralysis" with peripheral 
nerve injuries indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The 
aforementioned ratings for the peripheral nerves are for 
unilateral involvement.  38 C.F.R. § 4.124a, Diagnostic Code 
8514 (2004).

Service connection for right radial nerve palsy (major) was 
granted by the RO in May 1994, as a disability directly due 
to and proximately the result of the veteran's service-
connected right elbow injury residuals, postoperative absence 
of head of radius.  It was noted at that time that the report 
of a March 1994 VA examination indicated right upper 
extremity impairment, with the examiner concluding that there 
was a combination of radial nerve palsy with possible 
cervical radiculopathy contribution responsible for the 
symptomatology, with the final determination being moderate 
impairment as a result of pain and sensory loss in the 
distribution of the radial nerve on the right.

The veteran's claim for increased disability compensation was 
received by VA in August 2001.  

The report of an October 2001 VA general medical examination 
notes that there was no loss of right arm flexor or extension 
muscles, and that a wrist examination was normal, as was 
examination of the hand, thumb, and fingers.  The report 
indicates diagnoses to include status post resection of the 
right radial head and pain in the right forearm on an 
episodic basis without evidence of muscle atrophy or loss or 
nerve function.

The report of a November 2001 VA peripheral nerves 
examination notes complaints by the veteran of shooting pain 
in his right arm, occurring on the average of every two 
weeks.  Sensory examination to light touch, pin, and pain was 
intact, as was vibration.  Strength of the intrinsic hand 
muscles and the muscles of the forearm were 5/5, without any 
drift, fasciculation, or atrophy.  The report notes an 
impression that, while the veteran had a long-standing right 
elbow injury, it was "unlikely" that he had developed any 
neuropathic disease, or that, if he had, it was related to 
that injury.  The report of a November 2001 VA orthopedic 
examination notes, with regard to the veteran's right radial 
nerve palsy, that functional impairment was "mild plus."

VA outpatient treatment records, to include records dated in 
March 2002, February 2003 and May 2003, reference right hand 
numbness.  The May 2003 record notes that this numbness was 
intermittent and involved the third through the fifth digits, 
and shows that this numbness was attributed to ulnar, as 
opposed to radial, neuropathy.  Likewise, the report of a 
February 2003 VA examination notes a loss of sensation over 
the fourth and fifth digits of the right hand, and shows 
diagnoses to include chronic right elbow dysfunction with 
secondary ulnar neuropathy.

The report of a July 2003 VA neurological examination shows 
that the veteran cited right hand numbness and tingling in 
the fingers that had spread to the third finger and the base 
of the fingers, again attributed by the examiner to right 
ulnar neuropathy.

A May 2004 VA medical record notes that the veteran had a 
history of a complicated fracture of the right elbow, with 
radial head resection.  It was also noted that, since that 
surgery, he has had numbness of the right hand that had 
progressed and which now involved the dorsal aspect of the 
hand, as well as the second through fifth digits of the right 
hand.  It was noted that his examination revealed evidence of 
progressive arthritis of the right elbow, along with clinical 
evidence of a right radial neuropathy.

At his June 2004 personal hearing, the veteran testified that 
he was unable to rest his hand on a hard surface, and that he 
was unable to manipulate fine motor movements, such as 
buttoning the top button of his shirt or opening a jar.

As discussed above, the 20 percent disability rating 
currently in effect for the veteran's right (major) radial 
nerve palsy contemplates mild incomplete paralysis.  An 
increased rating, to 30 percent, is appropriate for 
incomplete paralysis that is moderate in nature.  

The medical evidence is equivocal as to whether the right 
hand and finger numbness exhibited by the veteran is 
attributable to ulnar neuropathy or to radial neuropathy; 
while recent VA examiners have indicated that the veteran's 
numbness is ulnar in origin, it is noted that the March 1994 
examination on which service connection was based clearly 
found that there was radial nerve involvement.  Likewise, 
evidence of right radial neuropathy was identified by VA in 
May 2004.

The Board, however, need not undertake additional development 
of the evidence at this time in order to ascertain whether 
the veteran's current symptoms are ulnar or radial in nature.  
Even if the Board was to assume, for the purpose of this 
discussion only, that the veteran's right hand numbness was 
due solely to his service-connected right radial nerve palsy, 
a rating in excess of the current 20 percent evaluation could 
not be assigned, inasmuch as the impairment exhibited by the 
veteran is no more than mild in severity.  The medical 
evidence shows that the veteran's impairment consists 
primarily of numbness in the fingers and dorsal aspect of his 
right hand.  There are no findings of other impairment, such 
as loss of strength, diminished hand grip, or atrophy.  

The Board notes that the veteran has testified that he is 
unable to rest his right hand on a solid surface, or use his 
right hand for fine motor manipulation such as buttoning the 
top button of his shirt.  Such impairment, however, can be 
characterized as no more than mild in nature; it must be 
noted that the rating schedule stipulates that, when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate, degree.  The medical evidence 
does not demonstrate that the veteran's radial involvement is 
other than wholly sensory.  It must also be pointed out, in 
that regard, that the veteran has established service 
connection for a right elbow injury with postoperative 
absence of the radial head, rated as 20 percent disabling, 
and for traumatic arthritis of the right distal radio-ulnar 
joint with loss of motion, rated as 10 percent disabling; 
while the Board has attributed, for the purpose of this 
analysis, his right hand symptoms to his right radial palsy, 
it is clear that his complaints may also be attributable to 
these other service-connected disorders for which he is also 
in receipt of disability compensation.  VA is specifically 
precluded from evaluating the same disability under various 
diagnoses; see 38 C.F.R. § 4.14 (2004).

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased disability rating for his 
service-connected right (major) radial nerve palsy.  His 
claim, accordingly, is denied.


ORDER

Service connection for a chronic left shoulder disability is 
denied.  

An increased disability rating for service-connected right 
(major) radial nerve palsy is denied.



	                     
______________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



